PER CURIAM.
The record is a short one, involving only questions of fact on which the evidence was conflicting; the witnesses flatly contradicting each other. Their credibility of course was for the jury to pass upon.
The jury were instructed fully, carefully, and fairly—no objection or exception was taken to anything in the charge, nor 'was there any request submitted for further instructions; both sides evidently were satisfied that the charge was sufficient and unobjectionable. If the jury believed the testimony of the government’s witnesses (as their verdict shows they did), the offense was proved. There is nothing in the exception to the refusal to direct acquittal.
The technical points as to admission and exclusion of testimony are sufficiently disposed of in the opinion filed by the trial judge, on denying motion for a new trial.
The judgment is affirmed. .